Citation Nr: 1617943	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  14-13 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to September 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  

In March 2015, the Veteran testified during a videoconference hearing before the undersigned at the RO in Anchorage; a transcript of the hearing is of record.


FINDING OF FACT

The evidence is evenly balanced as to whether the Veteran's current diabetes mellitus is related to the high glucose levels noted during service.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus type II have been met.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant issue.  As the determination below constitutes a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify or assist is necessary as any error is harmless.

Legal Criteria 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131. 

To establish service connection the evidence must show: (1) a present disability; 
(2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran asserts that his diabetes mellitus had its onset during military service.  Specifically, he contends that the condition is related to the high glucose levels noted during service.

The evidence shows a current diagnosis of diabetes mellitus.  In this regard, private treatment records indicate that the Veteran was diagnosed with diabetes mellitus in April 2012.  Thus, a present disability has been established by the evidence.

While the evidence does not show a diagnosis of diabetes mellitus during service, service treatment records demonstrate elevated glucose levels.  As such, an in-service incurrence has been shown.

The remaining question is whether the Veteran's diabetes mellitus is related to the high glucose levels noted during service.

In an April 2012 statement from the Veteran's private treating physician, he reported that the Veteran's fasting laboratory revealed consistently elevated glucose levels for several years prior to his diagnosis with type II diabetes mellitus in April 2012.  Review of fasting laboratory performed upon the Veteran's discharge from the Coast Guard revealed glucose of 107.  His highest glucose fasting during service was 124 in February 1997.  The physician concluded that the Veteran's documented fasting glucose levels were consistently elevated at the time of his service.

A VA medical opinion was obtained in October 2013.  Following review of the claims file, the VA physician opined that the Veteran's diabetes mellitus was less likely as not caused by the claimed in-service injury, event, or illness.  In support of her finding, the VA physician noted that the Veteran developed diabetes mellitus years after separating from service.  She also reported that service treatment records were without evidence of diabetes mellitus or any other metabolic disorder.  Furthermore, service treatment records revealed that the Veteran was healthy and without any medically disqualifying condition by evidence of being able to pass the very stringent requirements for flight status, and in order to receive medical clearance to continue functioning as a pilot.  The VA physician also opined that a couple of slightly elevated glucose readings, without evidence of diabetes and without reaching the cut-off level necessary for a diagnosis, did not constitute diabetes mellitus.  

In a December 2013 opinion, the Veteran's private treating physician determined that, following a review of the medical records, it was more likely than not that the Veteran's current diagnosis of type II diabetes mellitus was the result of medical care and history of high glucose levels not addressed during the Veteran's period of active military service.  In support of his finding, the physician noted that the American Diabetic Association considers prediabetes as fasting glucose levels of 100 to 125.  The World Health Organization defines prediabetes as 110 to 125.  The physician stated that during the Veteran's last 17 years of military service, his blood glucose ranged from 109 to 123.  However, he was never told that he had prediabetes.  The physician also mentioned that once the diagnosis of prediabetes or impaired glucose tolerance is established, there are steps that must happen to prevent progression to diabetes mellitus type II and end organ damage, but those steps were not taken in the Veteran's case.  Therefore, the Veteran's progression to diabetes type II is service related.  

In view of the foregoing, the Board finds that the evidence is at least in equipoise regarding the relationship of the Veteran's diabetes mellitus and the in-service elevated glucose levels.  In this regard, the private physician determined that the high glucose levels were indicative of prediabetes, which progressed into diabetes mellitus.  Comparatively, the VA examiner determined that slightly high glucose levels during service did not constitute diabetes mellitus and noted that the condition was diagnosed many years after service.  However, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Therefore, affording the Veteran the benefit of the doubt, entitlement to service connection for diabetes mellitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for diabetes mellitus type II is granted.



____________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


